When a claim for compensation is duly made under the Florida Workmen's Compensation Act, the statutory presumption is in favor of the claim, but this does not relieve claimant from proving that the accident occurred and arose out of and in the course of employment. See Fidelity  Casualty Co. v. Moore,143 Fla. 103, 196 So. 495. If opposing evidence is adduced, the issues are to be determined by the probative force of the evidence.
In this case, the evidence adduced was legally sufficient to sustain the findings of the Commission, which were affirmed by the circuit judge in affirming the award made. Reference to the statutory presumption in the findings of the Commission did not affect the findings or the award as made by the Commission upon evidence sufficient to sustain *Page 26 
the findings and the award without considering the presumption.
The statutes of the State contain the following:
"It shall be the duty of the court on an appeal or writ of error to examine the record, to reverse or affirm the judgment, sentence or decree of the court below, or to give such judgment, sentence or decree as the court below ought to have given, or as to it may appear according to law." Sec. 4637 (2918) C. G. L.; Act of Feb. 10, 1932.
"No judgment shall be set aside or reversed, or new trial granted by any court of the State of Florida in any cause, civil or criminal, on the ground of misdirection of the jury or the improper admission or rejection of evidence or for error as to any matter of pleading or procedure, unless in the opinion of the court to which application is made, after an examination of the entire case it shall appear that the error complained of has resulted in a miscarriage of justice. This section shall be liberally construed." Sec. 4499 (2812) C. G. L.
Rehearing denied.
BROWN, C. J., WHITFIELD, TERRELL, BUFORD and CHAPMAN, J. J., concur.